Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sayre on 02/09/2021.

The application has been amended as follows: 
Claims 1-8 have been canceled.

Claim 9 has been amended as follows:
----A method for reacting a chemical stream, the method comprising:
	contacting the chemical stream with a catalyst to produce a product stream, wherein the chemical stream comprises at least 2-butene and the product stream comprises at least propylene which is the result of both isomerization and metathesis of at least the 2-butene;
	wherein the contacting of the chemical stream with the catalyst is at a temperature of less than 500°C; and
wherein the catalyst is produced by a method comprising:  
generating an aerosolized flow of catalyst support particles, wherein the catalyst support particles comprise from 0.1 weight percent to less than 5 weight percent alumina 
heating a catalytically active compound precursor comprising tungsten to produce a catalytically active compound precursor vapor;
contacting the aerosolized flow of catalyst support particles with the catalytically active compound precursor vapor; and 
condensing the catalytically active compound precursor to produce the catalyst comprising a catalytically active compound deposited on surfaces of the catalyst support particles.----.
	
Claim 10 has amended as follows:
----The method of claim 9, wherein the chemical stream comprises at least 5 mol.% 2-butene.----.

Claim 11 has been amended as follows:
----The method of claim 10, wherein the product stream comprises at least 10 mol.% propylene.----.

	Claim 13 has been amended as follows:
	----The method of claim 9, wherein the catalyst can be utilized to both metathesize and isomerize a stream comprising 2-butene to a stream comprising propene with a 12 mol.% yield of propene at a reaction temperature of less than 500°C.----.

	Claim 21 has been amended as follows:
	----A method for reacting a chemical stream, the method comprising:
	contacting the chemical stream with a catalyst to produce a product stream, wherein
the chemical stream comprises at least 2-butene and the product stream comprises at least propylene which is the result of both isomerization and metathesis of at least the 2-butene of the chemical stream;
the catalyst comprises a silica and alumina support and less than 5 weight percent tungsten, based on the total weight of the catalyst;

	the contacting of the chemical stream with the catalyst is at a temperature of less than 500 °C; and
the catalyst is produced by a process comprising:  
forming a catalyst precursor mixture comprising a diluent and a catalyst precursor, the catalyst precursor comprising a tungsten precursor, an alumina precursor, and a silica precursor; 
		aerosolizing the catalyst precursor mixture; 
drying the aerosolized catalyst precursor mixture to form a dried catalyst precursor; and
reacting the dried catalyst precursor to yield the catalyst, the catalyst comprising a silica or silica and alumina support comprising tungsten distributed within the silica and alumina support, and wherein the weight ratio of alumina to silica is from 0.1:99.9 to less than 5:95.----.

	Allowable Subject Matter
Claims 9-22, 24 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a process of both isomerization and metathesis of a feed comprising at least butene-2 to produce a product comprising at least propylene at a temperature of less than 500oC in the presence of a catalyst containing tungsten with support particles comprising specific amounts/ratio of alumina and silica is made by method as recite in claims 9 and 21. The closest art of record - Ostraat et al (WO 2017/083162) - discloses a process as discussed in the previous office action. However, Ostraat does not discloses that the relative specific amounts/ratio of alumina/silica in the support is critical to decide the conversion of butene-2 and the yield of desired propylene as well as the reaction temperature as shown by applicants in examples.
   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THUAN D DANG/Primary Examiner, Art Unit 1772